                                   UNITED STATES DISTRICT COURT
                                                      FOR THE

                                    EASTERN DISTRICT OF NEW YORK

Douglas C Palmer                                                                   Theodore Roosevelt Federal Courthouse
Clerk of Court                                                                         Emanuel Cellar Federal Courthouse
                                                                                                        225 Cadman Plaza East
                                                                                                          Brooklyn. NY 11201
Brenna Mahoney                                                                                                 (718)613-2270
Chief Deputy
                                                                                      Alfonse D'Amato Federal Courthouse
                                                                                                             100 I'cdcral Plaza
                                                                                                        Centrallslip, NY 11722
                                                                                                                (631)712-6030


                                                                      May 25, 2021

Evangelos Poliatos
P.O. Box 312
Woodbury, NY 11797

                                           RE: 15-CV-5081(RRM)GMW)

Dear Mr. Poliatos:


         Please find the enclosed document which was returned to us as undeliverable as your address has
changed. Pursuant to our phone conversation, we are forwarding this to you as a one-time courtesy as we
have become aware of your address change.

Should you wish to receive future mail and for the docket to reflect your new address, please complete the
enclosed address change form and return it to us as soon as possible.

Please contact the Pro Se Office if you require further assistance.


                                                                      Sincerely,




                                                                      J. Grady
                                                                      Pro Se Office
                                                                      100 Federal Plaza
                                                                      Central IsUp, NY 11722
                                                                      (631) 712-6060




    Enc.
    CM 5/25/21
